Section 330, subdivision 2, of the Election Law gives the Supreme Court summary jurisdiction in a proper case to order a reconvening of an organization meeting of the county committee of a political party. So much of the order here appealed from as orders the county committee meeting reconvened, is justified by the proof that many of the committeemen who attended at the place chosen for the first meeting could not be accommodated there, and the proof that for that reason *Page 103 
a determination as to the result of the balloting was impossible. The Appellate Division under the circumstances of this case properly refused to determine the disputed questions of fact as to other alleged irregularities. The other directions in the Appellate Division order do not seriously curtail the rights of any party and so do not require our attention. No other question survives in this court.
The order should be affirmed, without costs.